Citation Nr: 1414240	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  10-38 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for personality disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel



INTRODUCTION


The Veteran served on active duty from March 1977 to August 1977, August 1982 to August 1984, and from September 1989 to May 1999. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  That rating decision denied entitlement to service connection for psychiatric disorder (claimed as depression, adjustment disorder, anxiety and panic disorder), personality disorder, tendonitis of the left shoulder, left wrist disability, left knee arthritis, residuals of a right knee injury, and residuals of a back injury, because no new and material evidence had been submitted.  Service connection for a back disability as secondary to a bilateral knee disability was denied; and an evaluation for hypertension rated at 10 percent was continued.  

The Veteran filed notice of disagreement only as to the issues of entitlement to service connection for a psychiatric disorder, personality disorder, tendonitis of the left shoulder, left wrist disability, left knee arthritis, residuals of right knee injury to include arthritis, and residuals of back injury.  A statement of the case (SOC) was issued in July 2010; and a substantive appeal (VA Form-9) was received in September 2010.  

An interim January 2012 rating decision granted service connection for mood disorder NOS (psychiatric disorder, depression, adjustment disorder, anxiety and panic disorder), tendonitis of the left shoulder, left wrist disability, left knee arthritis, residuals of right knee injury to include arthritis, and degenerative disc disease of the lumbar spine (residuals of back injury).  As this was a full grant of the benefits sought on appeal with respect to those issues, they are no longer in appellate status.

By rating decision dated in April 2012 the RO granted entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


FINDING OF FACT

In a June 2013 letter, prior to the promulgation of a decision in the appeal, the Board was notified by the Veteran's representative that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204. 

By letter dated in June 2013, the Veteran' s representative submitted the following statement:

Veteran called in reference to pending appeal.  He thought he had withdrawn the appeal after being granted Individual Unemployability.  Veteran does now wish to withdraw pending appeal and is satisfied with his current rating.

Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


